38 So. 3d 187 (2010)
John CONNOLLY, Appellant,
v.
PASCO COUNTY SHERIFF'S OFFICE and Commercial Risk Management, Appellees.
No. 1D09-4066.
District Court of Appeal of Florida, First District.
May 20, 2010.
Rehearing Denied July 6, 2010.
Bill McCabe, Longwood, and Tonya A. Oliver, Port Richey, for Appellant.
Warren K. Sponsler and Janelle G. Koren of Sponsler, Bennett, Jacobs & Adams, P.A., Tampa, for Appellees.
PER CURIAM.
AFFIRMED. See Jellison v. Dixie S. Indus., Inc., 857 So. 2d 365, 366 (Fla. 1st DCA 2003) (holding arguments not raised before JCC are not preserved for review); Hamilton v. R.L. Best Int'l, 996 So. 2d 233, 234 (Fla. 1st DCA 2008) (holding if error is one that first appears in final order, aggrieved party must bring it to judge's attention by filing motion for rehearing).
VAN NORTWICK and CLARK, JJ., concur. BENTON, J., concurs in result.